Citation Nr: 1820297	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-30 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 







INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  At the Veteran's request, he was scheduled for a videoconference hearing in February 2015, but failed to appear; his hearing request is considered withdrawn.


FINDING OF FACT

In a written statement received in July 2017, prior to the promulgation of a Board decision in this matter, the Veteran withdrew his appeal seeking a compensable rating for right ear hearing loss; there is no question of fact or law in this matter remaining for the Board to consider. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim seeking a compensable rating for right ear hearing loss; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C. 
§§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In a July 2017 statement, the Veteran expressed his intent to withdraw his appeal seeking a compensable rating for right ear hearing loss.  There is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.



ORDER

The appeal seeking a compensable rating for right ear hearing loss is dismissed.



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


